Citation Nr: 1204114	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability productive of headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from June 1958 until July 1954, as well as a period of service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. In March 2010, the Veteran appeared at a hearing held at the before the undersigned at the RO in Detroit, Michigan. A transcript of the hearing is of record. 

The Veteran testified in March 2010 with respect to his claims.  

In August 2010, the case was remanded for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the Veteran's hearing in March 2010 concerning the issues on appeal is no longer employed by the Board, and the Veteran elected in October 2011 to have a new Board hearing at the RO.  38 C.F.R. §§ 20.700, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a hearing at the RO before a traveling Veterans Law Judge from the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


